DETAILED ACTION
Disposition of Claims
Claims 47-65 were pending.  Amendments to claim 47 are acknowledged and entered.  Claims 1-46 remain cancelled.  Claims 47-65 will be examined on their merits.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2019/0144507 A1, Published 05/16/2019.  Amendments to the specification presented on 02/05/2019 are acknowledged and entered.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Response to Arguments
Applicant's arguments filed 03/05/2021 regarding the previous Office action dated 12/07/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 47-53, 55, and 60-64 under pre-AIA  35 U.S.C. 103(a) as being obvious over Jain et. al. (US20130183355A1, Pub. 07/18/2013; Priority 07/06/2010; CITED ART OF RECORD; hereafter “Jain”) in view of Shenk et. al. (US20080187545A1, Pub. 08/07/2008; CITED ART OF RECORD; hereafter “Shenk”), McVoy et. al. (US PGPub. No. 2013/0164289 Vaccine. 2007 Oct 16;25(42):7441-9. Epub 2007 Aug 30; CITED ART OF RECORD; hereafter “Reap”), and Reap et. al. (Reap EA, et. al. Clin Vaccine Immunol. 2007 Jun;14(6):748-55. Epub 2007 Apr 18.; hereafter “Reap-CVI”) as evidenced by (ALL CITED ART OF RECORD):
Dolan et. al. (Dolan A, et. al. J Gen Virol. 2004 May;85(Pt 5):1301-12; hereafter “Dolan”); Davison AJ.  UL75; gH [Human herpesvirus 5]. NCBI Reference Sequence: YP_081523.1, Dep. 09/16/2004; Davison AJ.  UL115; gL [Human herpesvirus 5]. NCBI Reference Sequence: YP_081555.1, Dep. 09/16/2004; Davison AJ.  UL130 [Human herpesvirus 5]. NCBI Reference Sequence: YP_081565.1, Dep. 09/16/2004; Davison AJ.  UL131A [Human herpesvirus 5]. NCBI Reference Sequence: YP_081566.1, Dep. 09/16/2004; and Chee MS, et. al. Hypothetical protein UL128. UniProtKB/Swiss-Prot: P16837, Dep. 02/01/1991; is withdrawn in light of applicant’s filing removing Jain as prior art and the amendments to the claims.

(Rejection withdrawn.)  The rejection of Claims 54, 56-59, and 65 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain, Shenk, McVoy, Reap, Reap-CVI, Dolan, Davison, and Chee as applied to claims 47-53, 55, and 60-64 above, and further in view of Barnett et. al. (US6602705B1, Pub. 08/05/2003; CITED ART OF RECORD; hereafter “Barnett”), Sandig et. al.  (US20110229969A1, Priority 06/25/2008; CITED ART OF RECORD;); Rayner et. al. (US20050266550A1, Pub. 12/01/2005; CITED ART OF RECORD; hereafter “Rayner”), and Hahn et. al. (Hahn H, et. al. J Virol. 2001 Aug;75(15):7215-8.; CITED ART OF RECORD;  hereafter “Hahn”), is withdrawn in light of applicant’s filing removing Jain as prior art and the amendments to the claims.

Allowable Subject Matter
Claims 47-65 are allowed.
The following is an examiner’s statement of reasons for allowance: in light of the removal of the Jain reference as prior art, and in light of the amendments to the claims, the invention is determined to be novel and nonobvious.  The closest prior art is that made of record in previous Office actions.




Conclusion
Claims 47-65 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648